Title: From George Washington to Jeremiah Wadsworth, 11 February 1796
From: Washington, George
To: Wadsworth, Jeremiah


          
            Dear Sir,
            Philadelphia 11th Feby 1796
          
          Let me request the favor of you to cause the Advertisement herewith sent, to be published three times in the Hartford Gazette which has the most extensive circulation; with an interval of two weeks between each. Be so good as to pay the printer for doing this, or send his account therefor to Mr Trumbull, to whom the money shall be paid at sight.
          Mr Trumbull has informed you of my want of a good Narraganset. Is it easy to procure one of a proper size for my weight; and as well formed as that breed admits? altho’ a bay would be preferred, no colour would be objected to. When it is said I am ⟨in⟩ want, I do not mean immediate want; any time next spring, or even summer, would answer my purposes.
          Altho’ you did not accompany a fine Salmon which I received in the month of January (⟨e⟩arly) with a note, I was at no loss in conjecturing from whence it came; and pray you to accept my best thanks for this instance of your polite attention to me. Present me if you please to Mrs and Miss Wadsworth; and be assured of the great esteem and regard with which I am—Dear Sir Your obedt & very Hble Servt
          
            Go: Washington
          
         